Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/30/2016 08:09 AM CDT




                                                          - 870 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                        HARTLEY v. METROPOLITAN UTIL. DIST.
                                                 Cite as 294 Neb. 870




                                        K ristina J. H artley, appellee, v.
                                        Metropolitan Utilities District
                                              of Omaha, appellant.
                                                     ___ N.W.2d ___

                                         Filed September 30, 2016.   No. S-15-976.

                1.	 Directed Verdict: Evidence. A directed verdict is proper only when
                    reasonable minds cannot differ and can draw but one conclusion from
                    the evidence, that is, when an issue should be decided as a matter
                    of law.
                2.	 Directed Verdict: Appeal and Error. In reviewing a directed verdict,
                    an appellate court gives the nonmoving party the benefit of every con-
                    troverted fact and all reasonable inferences from the evidence.
                3.	 New Trial: Appeal and Error. An appellate court reviews a trial court’s
                    ruling on a motion for a new trial for abuse of discretion.
                4.	 Judges: Words and Phrases. A judicial abuse of discretion exists when
                    the reasons or rulings of a trial judge are clearly untenable, unfairly
                    depriving a litigant of a substantial right and denying just results in mat-
                    ters submitted for disposition.
                5.	 Trial: Evidence: Appeal and Error. A trial court has the discretion to
                    determine the relevancy and admissibility of evidence, and such deter-
                    minations will not be disturbed on appeal unless they constitute an abuse
                    of that discretion.
                6.	 Fair Employment Practices: Attorney Fees: Appeal and Error. The
                    amount of attorney fees awarded in an action under the Nebraska Fair
                    Employment Practice Act is addressed to the discretion of the trial court,
                    whose ruling will not be disturbed on appeal in the absence of an abuse
                    of discretion.
                7.	 Evidence: Appeal and Error. In a civil case, the admission or exclu-
                    sion of evidence is not reversible error unless it unfairly prejudiced a
                    substantial right of the complaining party.
                8.	 Discrimination: Proof. The McDonnell Douglas Corp. v. Green, 411
U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973), framework is
                    designed to force an employer to reveal information that is available
                                    - 871 -
             Nebraska Supreme Court A dvance Sheets
                     294 Nebraska R eports
                  HARTLEY v. METROPOLITAN UTIL. DIST.
                           Cite as 294 Neb. 870

      only to the employer, i.e., any unstated reasons for taking the alleged
      discriminatory action, as well as any discretionary factors underlying
      its decision.
  9.	 ____: ____. At all times in an unlawful discrimination case, the ultimate
      burden of persuasion by a greater weight of the evidence remains with
      the plaintiff.
10.	 Employer and Employee: Discrimination: Proof. A prima facie case
      of discrimination in a failure-to-promote claim consists of demonstrating
      (1) the employee is a member of a protected group, (2) the employee
      was qualified and applied for a promotion to an available position, (3)
      the employee was rejected, and (4) a similarly situated employee, not
      part of the protected group, was promoted instead.
11.	 ____: ____: ____. In an employment discrimination action, the plain-
      tiff’s prima facie case eliminates the most likely legitimate explanations
      for the employer’s adverse action, such as lack of qualifications and the
      absence of a job opening.
12.	 ____: ____: ____. Once the plaintiff has established a prima facie case
      of discrimination, the burden of production shifts to the employer to
      rebut the prima facie case by producing clear and reasonably specific
      admissible evidence that would support a finding that unlawful discrimi-
      nation was not the cause of the employment action.
13.	 ____: ____: ____. In an employment discrimination action, after the
      employer has presented a sufficient, neutral explanation for its deci-
      sion, the question is whether there is sufficient evidence from which a
      jury could conclude that the employer made its decision based on the
      employee’s protected characteristic, despite the employer’s proffered
      explanation.
14.	 Discrimination: Judgments. Whether judgment as a matter of law is
      appropriate in any particular case will depend on a number of factors,
      and courts should not treat discrimination differently from other ultimate
      questions of fact.
15.	 Employer and Employee: Discrimination. In an employment discrimi-
      nation action, where the employer contends that the selected candidate
      was more qualified for the position than the plaintiff, a comparative
      analysis of the qualifications is relevant to determine whether there is
      reason to disbelieve the employer’s proffered reason for its employ-
      ment decision.

  Appeal from the District Court for Douglas County: M arlon
A. Polk, Judge. Affirmed.
 Mark Mendenhall, of Metropolitan Utilities District of
Omaha, for appellant.
                                      - 872 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

  Joy Shiffermiller and Abby Osborn, of Shiffermiller Law
Office, P.C., L.L.O., for appellee.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.
      Wright, J.
                     I. NATURE OF CASE
   Metropolitan Utilities District of Omaha (MUD) appeals
from a verdict in favor of Kristina J. Hartley in a gender
discrimination action under the Nebraska Fair Employment
Practice Act (NFEPA).1 Hartley sought to prove that she
was not promoted because of gender discrimination and that
MUD’s stated reasons for promoting a male colleague, David
Stroebele, instead of her were pretextual. Hartley asserted that
she and the two other female applicants, Sherri Meisinger and
Shala Chevalier, were better qualified than Stroebele or any of
the male applicants. The jury returned a verdict in Hartley’s
favor. On appeal, MUD asserts that the evidence was insuf-
ficient to support the jury’s verdict. It claims the district court
erred in excluding postpromotional performance evaluations
of Hartley. It claims the attorney fees awarded to Hartley
were excessive.
                     II. BACKGROUND
   Hartley was a senior engineering technician when the posi-
tion of supervisor of field engineering was posted. Stephanie
Henn was senior plant engineer and Hartley’s direct supervisor
from 2003 to 2009. Henn was promoted to director of plant
engineering in February 2009, and John Velehradsky became
Hartley’s direct supervisor. Velehradsky reported directly
to Henn.
                    1. Job Description
  The supervisor of field engineering position was posted
on January 20, 2010. The supervisor was responsible for

 1	
      Neb. Rev. Stat. § 48-1101 et seq. (Reissue 2010).
                              - 873 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

planning, directing, and supervising the work of 17 field
engineering and utility locator personnel of the plant engineer-
ing division.
   There were several minimum requirements for the position,
including “two years of college in an area related to Engineering.
Four-year Engineering, or Engineering Technology degree pre-
ferred” and “[m]ust have utility locating experience in the
last five (5) years, preferable in an ongoing capacity. Utility
Locator operator qualification preferred.”
   With one notable change, the 2010 posting was similar to
the posting for the same position previously in 2003, when
another individual was hired as the supervisor. Before the posi-
tion was posted, Henn added the requirement that the applicant
must have recent locating experience, within the past 5 years.
Before Henn’s changes, locating experience was not required
for the position.
   Utility locating is the process of locating existing gas or
water utilities in the field. Originally, locating was not part of
a senior engineering technician’s job and was only part of the
job of designated utility locators. Locating was added as part
of a senior engineering technician’s job responsibilities when
the designated utility locators became overwhelmed by the
demands of new construction.
   The meaning of “utility locating experience” as stated in the
job description was unclear. Gas and water lines are located
either using magnetic field detectors (electronic locating) or
referring to “as-built” paper forms that essentially provide
a map of where such lines should be (document locating).
According to the testimony of MUD employees, one type of
locating is not more important than the other. In fact, docu-
ment locating was utilized more often. Electronic locating
was sometimes ineffective due to interference by other power
signals nearby.
   There was conflicting testimony as to the importance of
locating experience for the supervisor of field engineering
position. Henn testified that she did not have any locating
experience and did not know how to locate. The outgoing
                              - 874 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

supervisor of field engineering likewise did not know how to
locate. Still, Henn opined that it was important for the person
filling the supervisor position to have the ability to locate. She
explained that this position would supervise the utility locators
and engineering technicians who were able to locate. Further,
a supervisor who knew how to locate could personally help the
claims department verify whether any accidental hits of utility
lines were MUD’s fault, thereby reducing costs.
    As far as the requirement that the locating experience be
recent, Henn testified that the software of the electronic locat-
ing machines changes over time. Anyone without recent expe-
rience would have to learn the new software. But other MUD
employees testified that even if electronic locating experience
were important, it did not make sense to require that experi-
ence to be recent. The basics of locating had not changed over
the years. Though equipment was getting better, it was easy to
understand how to use the new equipment.
    As to the meaning of “two years of college in an area
related to Engineering,” communications at MUD relating to
the supervisor position indicated that it was 60 to 72 hours of
coursework, equivalent to 2 years of full-time college. There
were no specifically prescribed courses.

                          2. A pplicants
   Hartley testified that when she told Henn that she was inter-
ested in the supervisor position, Henn seemed to discourage
her from applying. Hartley applied anyway. Ultimately, there
were 11 applicants. Hartley, Chevalier, and Meisinger were the
only female applicants.
   There was no argument that any of the seven male appli-
cants not chosen for the promotion were better qualified than
any of the three female applicants. Hartley testified that she
believed gender discrimination was involved in the decision
to hire Stroebele over herself and the other two female appli-
cants, because they were each better qualified than Stroebele.
Hartley also asserted there was bias in the job description and
                              - 875 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

in the manner of handling the female applicants’ performance
appraisals and interviews.
   According to MUD’s personnel policies, performance
appraisals were to be conducted annually during the month
in which the employee’s anniversary date for the position
occurs. But Henn had not evaluated Hartley’s performance
through an official performance appraisal in the 7 years she
had been Hartley’s supervisor. Stroebele had not had a per-
formance appraisal in the past 4 years. Henn testified that she
“should have been” conducting annual performance apprais-
als, but that she “was really busy.” In an internal memo-
randum dated April 20, 2009, human resources encouraged
supervisors to get their employee files up to date, noting there
had been several job selection grievances that were difficult
to evaluate without written documentation of that employee’s
performance.
   Velehradsky testified that he had five employees with over-
due appraisals, including Hartley and Stroebele. Because he
had never done a performance appraisal, Henn completed the
first one, allowing Velehradsky to observe the process. They
decided the first performance appraisal would be of Stroebele.
Neither Henn nor Velehradsky could explain why they decided
to do Stroebele’s appraisal first.

                          (a) Stroebele
   Stroebele was one of the newest MUD hires out of the 11
applicants. In fact, he was 10th in seniority out of the 11 appli-
cants for the position of supervisor of field engineering.
   Stroebele began working at MUD in 1997 as a pipelayer
trainee, an entry-level position for a construction worker.
Before working for MUD, Stroebele worked as a laborer with
a construction company. Stroebele thought he may have met
Hartley as she inspected work he had done while working as
a construction worker. Though Stroebele could not be certain
it was Hartley, he noted that the inspector was a woman and
“there’s [sic] not too many females that do that job at MUD.”
                              - 876 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

Stroebele served in the U.S. Naval Reserve from 1998 to 2004,
training people on heavy equipment usage.
   After 2 years as a trainee at MUD, Stroebele became a
pipelayer. Later, he was promoted to machine operator. In
2000, Stroebele was promoted to field engineer II. He did not
begin working as senior engineering technician until 2005. The
primary difference between a field engineer and a senior engi-
neering technician is supervisory responsibilities, including
monitoring third-party contractors.
   Stroebele had less formal education than any of the female
applicants. He did not receive his 2-year associate degree in
applied science, general studies, until May 2011. As of the end
of the spring 1999-2000 school term, Stroebele had completed
a total of 61.5 credit hours. Forty of those hours were trans-
ferred from another community college. At least half of those
credit hours were in fields unrelated to engineering, such as
psychology, history, astronomy, and English.
   Stroebele’s performance appraisal was conducted in
November 2009, and it was overwhelmingly positive. November
was not the month of Stroebele’s hiring anniversary date.
   It was noted in the appraisal that Stroebele “has not had a
preventable injury or accident, not only since his last appraisal,
but in his whole [MUD] career (since 1997)! This is highly
commendable, as [Stroebele] has worked in 3 different areas
since he started with [MUD].” He was described as organized
and as completing his work in a timely manner. It was noted
that Stroebele was a good example to his coworkers in the
manner in which he kept up with paperwork, even helping
others when they were behind. He was described as an excel-
lent communicator, who “knows when to call me to get me
involved and when he can make the decision on his own.”
Further, he “portrays a very professional attitude.”
   But Stroebele had two chargeable locating hits in the last
31⁄2 years. Chargeable locating hits are when errors in locat-
ing cause a gas or water line to be hit and damaged. The
appraisal cited, “[c]ontinue excellent performance,” as the
only “performance goals” to be accomplished before the
                             - 877 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

next appraisal. Stroebele was described as an employee who
showed “potential for additional responsibilities through self-
motivation, initiative and satisfactory performance of current
job duties.” No other performance appraisals of Stroebele are
in the record.
                           (b) Hartley
   Hartley has a bachelor’s degree in interior design. She
began working for MUD in customer service in 1984 and at
the time of the promotional decision in question, had been
working at MUD for 25 years. Hartley had the most seniority
of the female applicants for the supervisor of field engineer-
ing position.
   She was promoted to drafting technician IV in 1986, draft-
ing technician III in 1988, drafting technician I in 1989, senior
drafting technician in 1991, and senior engineering technician
in plant engineering in 1994. She had continuously worked as
a senior engineering technician for the 16 years prior to the
posting of the supervisor position at issue.
   Hartley testified that when she was hired into the position
of senior engineering technician, she was initially hired only
part time, because her supervisor was concerned whether a
female could do the job. Hartley stated that she had many
years of experience locating at MUD, both document and
electronic locating. She also had training responsibilities as a
senior engineering technician, training any new technicians as
they were hired. Hartley testified that she trained three of the
senior engineering technicians then working in her department,
including Stroebele.
   Hartley stated that as senior engineering technician, she,
among her peers, was usually given the most difficult assign-
ments. These included rapid-expansion areas that often had
electrical interference and that, as a result, required that she
call in a locator to use special equipment to which only the
dedicated locators had access.
   Just 3 days before she interviewed for the position, Hartley
received her first performance appraisal in 7 years. It was not
                            - 878 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

the month of her hiring anniversary date. Velehradsky had been
Hartley’s supervisor for less than a year when he wrote her
performance appraisal, but it referenced events and evaluated
performance before Velehradsky was her supervisor.
   As a performance goal, Velehradsky identified that Hartley
should “[l]isten more effectively and evaluate a situation
before coming to any conclusion.” Under the communication
section of Hartley’s appraisal, Velehradsky stated, “Sometimes
[Hartley] is more apt to talk than listen. Hartley “needs to
concentrate on listening more closely before she jumps in to
respond.” Velehradsky also stated that Hartley “needs to work
on improving her listening and communication skills before
she would be ready to supervise others at the level of her cur-
rent position.”
   Other aspects of the appraisal were positive. It was noted
that Hartley had not had any chargeable locating hits since
2005. She was organized, and she accomplished her work in a
timely manner, “adjusting her schedule as necessary to accom-
plish her work on multiple projects on a daily basis.” As for
safety, it was noted, “Since 2006, [Hartley] has remained acci-
dent and injury free. [Hartley] has worked on identifying and
avoiding hazardous situations in the field.”
   Hartley was described as a good problem-solver, willing to
take on additional work when needed, having common sense,
dealing well with contractors when solving problems in the
field, and dealing with problems as they arise so that they are
not allowed to “fester.” Hartley received a “Meets Standards”
for “Communication” and was described as communicating
well most of the time. Particularly, Velehradsky noted that
Hartley took good notes and kept contractors, coworkers, and
customers informed.
   Henn testified at trial that “not only did [Hartley] not get
behind, she helped others who were behind.” But there was no
notation in Hartley’s appraisal that she was thereby an excel-
lent example for her coworkers.
   Hartley testified she was disappointed not only by the
content and unusual timing of the appraisal, but its method
                             - 879 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

of delivery. She described that Velehradsky walked past her
cubicle and “threw” the envelope containing the appraisal onto
her desk, saying, “‘Go ahead and read that, and come get me
later when you have time to go over it.’”
   Velehradsky viewed the encounter differently. He testified
that he gave the appraisal to Hartley in a normal manner.
He said that Hartley immediately opened the appraisal and
“unprofessional[ly]” started questioning him within earshot of
other employees about why the evaluation purported to go back
to 2003.
   Hartley perceived the sudden appraisal after 7 years as
“their way to try to eliminate me from contention.” Hartley
testified that she had never before heard from anyone at work
that she talked more than she listened. And such a criticism,
she thought, ran contrary to past evaluations that marked her
as meeting job specifications for communication. Velehradsky
thought he had mentioned this issue to Hartley once before,
but he had no specific recollection or documentation of such a
conversation.
   In the employee comments section of her appraisal, Hartley
expressed concern about the timing, the lack of prior apprais-
als, and the fact that she had not previously been informed that
there were areas of her performance that needed improvement.
Hartley testified that when Velehradsky read her comments, he
was “red in the face” and “pretty irate” with her.
   Velehradsky told Hartley that the comments were unprofes-
sional. He testified that he had concerns about the accusations
Hartley was making against Henn and the fact that Hartley
and some of her coworkers were apparently discussing their
appraisals with each other. He explained at trial that a per-
formance appraisal is supposed to be a “private document.”
Hartley was later called to the office of the vice president of
engineering and construction, where she described that the
vice president also “berated” her for an hour in front of Henn
and Velehradsky. The vice president told Hartley that he had
thought better of Hartley, a “seasoned SPA” (an acronym for
                             - 880 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

supervisory, professional, and administrative personnel), that
she would write a full page of comments.
   In 15 earlier appraisals, from 1986 to 2003, Hartley received
overwhelmingly positive feedback of her performance. There
was no reference in any of these appraisals to communication
problems or inappropriate emotional outbursts. To the con-
trary, it was repeatedly said that Hartley was a friendly person
who was easy to work with. It was noted that she worked
well with her coworkers and that her coworkers seemed to
enjoy working with her. She was described as a “good com-
municator” and “polite.” In one appraisal, her supervisor
noted that Hartley “promotes good will by treating others as
she wants to be treated. She is professional, courteous and
respectful.” In another appraisal, it was specifically noted that
Hartley “also listens to the answer and follows advice of fel-
low employees.”
   There was no reference in these appraisals to Hartley’s
needing more reassurance and direction than she ought to. To
the contrary, it was noted that she required minimal supervi-
sion, that she could generally make good field decisions on
her own, and that she used good judgment daily. One appraisal
summarized, “[Hartley] is very good at working out problems.
She solves some herself, asks for a decision on some, and
solves some then advises what she did on others. She does a
good job deciding which tactic to use.” In another appraisal,
her supervisor cited that Hartley “has shown good judgement
in coming to me when she has a question or a problem in her
section that was beyond her control.”
   In her performance appraisal before the 2010 appraisal writ-
ten by Velehradsky, Hartley’s supervisor had described her as
“an all around good example of [a] dedicated employee who
sets a great example for her coworkers.”
   At trial, Hartley’s coworkers testified that they had never
observed any of the communication or professionalism defi-
ciencies noted in the 2010 performance appraisal. Meisinger
testified that Hartley was “[v]ery friendly, very knowledge-
able and very helpful, very willing to help others.” Another
                            - 881 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

coworker testified that he never saw Hartley act inappropri-
ately in their weekly meetings. He stated that it was expected
that the field engineers would keep their supervisor “in the
loop” when working on a project. Stroebele testified that he
never saw any problems with Hartley’s performance.
                          (c) Chevalier
   Chevalier, one of the three female applicants, obtained a
2-year degree in technical drafting and engineering in 1988.
The classes Chevalier took for the degree were equal to 84
credit hours. Chevalier began working for MUD in 1993 in
drafting, under design engineering. In 1995, she became a
“locator/drafter.” She was promoted to field engineer II in
2005. She was a field engineer II for approximately 4 years
before being promoted to field engineer I. Chevalier said that
it was standard practice at MUD to be a field engineer for 2
years before being promoted to a field engineer I. There was
no explanation why her promotion took twice that long. She
stated that the promotion was “basically a progressive raise”
and that “[a]ll the men in the department had been promoted
after two years.”
   Her performance appraisal took place in March 2010, which
was not the month of her hiring anniversary date. Chevalier
received largely positive feedback, but there was a comment
that she needed to show more “professionalism” in the office.
It was explained:
         Could further improve judgement, professionalism, and
      set a better example to others by spending less time on
      personal phone calls and when in the office spend less
      time away from her work station. At times [Chevalier]
      will disturb others in the office by talking loudly for
      everyone to hear her when only the person she is talking
      to needs to hear.
Despite these comments, Chevalier was evaluated as showing
“potential for additional responsibilities.”
   Chevalier’s most recent evaluation prior to 2010 was in
March 2007. The 2007 appraisal was generally positive and
                            - 882 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

stated that she met the standards in all functions. There was a
comment that she should “[k]eep the number and length of per-
sonal phone calls to a minimum” and a goal to “minimize time
spent away from [her] work station.” The review described
Chevalier as showing potential for additional responsibilities,
noting, “[Chevalier] is accountable and responsible and willing
to help where she can when asked or if she sees where some-
thing needs to be taken care of she will take the initiative to
look into it and do what she can to help. Her work overall is
satisfactory or above.”
   Other evaluations dating from 1993 to 2004 showed that
Chevalier overwhelmingly met or exceeded all expectations.
From 2001 through 2004, there were comments along the lines
that she should be “more conscious of the conversations in the
office so as not to disrupt or offend others” and to “try and
remain calm when issues arise such as changing work assign-
ments and discovery of other employee errors.” But between
1993 and 2000, annual appraisals commented that Chevalier
communicated very well with the public and MUD personnel
and that she demonstrated potential for advancement. Other
employees at MUD testified that they never observed any lack
of professionalism on Chevalier’s part.

                        (d) Meisinger
   At the time the supervisor position was posted, Meisinger,
another female applicant, was a senior design technician in
design engineering. She had worked for MUD for a total
of 22 years. Meisinger began working for MUD in 1988
through a 2-year internship in the drafting department while
she was in college. In 1990, Meisinger began working as
a drafting technician at MUD. In that position, she worked
in both plant engineering and design engineering. In 1994,
Meisinger was promoted to senior drafting technician, and in
1995, Meisinger obtained an undergraduate degree in design
engineering technology and she transferred to a position as
field engineer.
                             - 883 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

   As a field engineer, Meisinger worked with construction
crews to make sure that the water and gas mains were installed
at the proper elevation and not in conflict with any proposed
construction projects. Meisinger located using both document
and electronic locating. In 1999, Meisinger became a design
engineer technician in design engineering. In that position,
she performed document locating, but not electronic. She was
eventually promoted to senior design engineer, and continued
to do document locating in that capacity.
   Meisinger testified that she was surprised and concerned
by the fact that the 2010 job posting had changed to require
locating experience within the last 5 years. She believed her-
self capable of doing electronic locating and stated that “once
you learn it, it’s — it’s easy.” But she technically did not have
electronic locating experience in the last 5 years.
   Unlike Hartley and Chevalier, who worked directly under
Henn, Meisinger received yearly performance appraisals from
her supervisor. Her appraisals were overwhelmingly positive.
                   (e) Interviews and Decision
    Hartley, Chevalier, and Meisinger all described their inter-
views with Henn as seeming to be perfunctory. Chevalier tes-
tified that at one point, Henn “kind of sneered and rolled her
eyes” at her. Meisinger offered to take the locator-qualified
examination, if her locating experience was an issue, but Henn
told her that was not necessary.
    The three female applicants questioned the unusual tim-
ing of their 2010 appraisals. Chevalier doubted that the sud-
denness of the appraisals was due to the human resources
memorandum. She noted the human resources letter came out
in 2009. “So if there was a big push, why didn’t they do the
performance appraisals in 2009?” Rather, Chevalier said, the
appraisals were conducted after they applied for the supervi-
sor position.
    All three female applicants believed they were passed up
for the promotion because of their gender. When Henn later
discussed with Meisinger why she did not get the promotion,
                             - 884 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

Henn explained it was because of Meisinger’s lack of recent
electronic locating experience. Meisinger testified that she was
disappointed, but that she was not that surprised. Meisinger
testified that she “knew [Henn] didn’t want a female in that
position, so I was already prepared at that time.” Meisinger
testified that because Hartley and Chevalier worked for Henn,
they could be eliminated through their 2010 appraisal, but
“[m]e, she did not do an appraisal on; so the only way she
could eliminate me was by changing the job description or the
job posting.” Meisinger testified that she had devoted her life
to the engineering field, but “it’s a lot harder for a female.”
Meisinger illustrated that at MUD, she had to take special tests
to prove she could do certain jobs—tests she later found out
her male colleagues did not have to take.
   Chevalier testified, “[I]t seems to me that Ms. Henn does
not like women. She didn’t have any women working for
her other than [Hartley] and I. And [Hartley] and I were only
under her because we’d been hired by previous supervisors.”
Chevalier explained that even though women applied for jobs
in plant engineering under Henn, no women were hired “out
of all the time that Ms. Henn was the supervisor or director of
plant engineering”; jobs were “only given to men.” In addition,
the women who worked for Henn were generally not treated
fairly, and she described instances she believed illustrated this
point. Henn responded that there had not been other female
applicants for positions open under her supervision and noted
that only about 10 to 15 percent of engineering employees
industrywide are female.
             3. Proffered R easons for Promoting
                    Stroebele Over Other
                      Female A pplicants
   Henn testified at trial that she hired Stroebele because he
was better qualified than any of the female applicants. She
thought Hartley was the second-best candidate.
   In a letter to human resources, Henn described why she
chose Stroebele over Hartley:
                        - 885 -
     Nebraska Supreme Court A dvance Sheets
             294 Nebraska R eports
         HARTLEY v. METROPOLITAN UTIL. DIST.
                  Cite as 294 Neb. 870

[Hartley] has not been able to handle larger or more com-
plex projects. Ms. Hartley requires a lot more help from
her supervisor if she encounters anything out of the basic
realm of her current position as a Senior Engineering
Technician. Mr. Stroebele has taken on larger, more dif-
ficult projects and handled them very effectively.
   Ms. Hartley has not demonstrated the skills required to
be a calm, even-keeled supervisor. On a regular basis, if
she encounters a situation that she does not like or gets
feedback that is negative, she gets very upset, blows the
situation out of proportion, and involves as many cowork-
ers as possible, whether they were involved in the situa-
tion or not. This does not demonstrate good judgment or
professionalism, which is vital to the Supervisor of Field
Engineering position. This does not show that she could
be trusted with sensitive information, or handle negative
situations well, which are bound to occur in a supervisory
position such as this, with 17 subordinates. Mr. Stroebele
has exhibited the ability to calmly evaluate a heated and/
or negative situation, coolly make a decision, and proceed
with action. . . .
   Ms. Hartley, by her own admission, struggles with
utility locating. As the Supervisor of Field Engineering,
checking the locating work of the utility locators and
field engineers is crucial. In order to accurately check the
work of subordinates, the Supervisor of Field Engineering
needs to know the “ins and outs” of utility locating.
Ms. Hartley does not currently exhibit these skills, often
needing assistance. Mr. Stroebele has been locating utili-
ties skillfully for nearly a decade, making him the supe-
rior candidate.
   Ms. Hartley talks much more than listens. She is quick
to jump to a conclusion prior to evaluating the entire
situation. She has been warned about this in the past. Ms.
Hartley needs to learn to listen carefully and allow two
way communications to happen with others prior to jump-
ing to a decision. Ms. Hartley has not demonstrated good
                              - 886 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

      listening skills with her coworkers, and therefore this does
      not bode well for her listening well to her subordinates as
      the Supervisor of Field Engineering. Mr. Stroebele does
      not exhibit any of these negative traits.
    With regard to “struggl[ing] with utility locating,” Henn
clarified at trial that Hartley was skilled at locating and had not
had a locating hit for 5 years. Hartley’s “struggle” was more
motivational:
      [Hartley], on a regular basis, complained that she didn’t
      want to do locating. She didn’t think she had to do it; she
      didn’t want to. She didn’t like it. And she said she wasn’t
      — she even said, “I’m not that good at it, and sometimes
      I need to call in for help.”
    Hartley testified, “I didn’t say that I didn’t want to do it. I
said I didn’t like to have to do it.” Hartley explained that she
believed that having field engineers locate draws their atten-
tion away from making sure the contractors are doing what
they are supposed to be doing. “The contractor knew that if
I had to locate something, that came over my inspecting. He
could — if he wanted to pull something over me, he could say,
[Hartley], I need that located; I need it by tomorrow. I’d have
to go do it.”
    With regard to not handling more complex projects, both
Velehradsky and Henn clarified that, in reality, Hartley could
and did handle complex projects very competently. Henn testi-
fied that Hartley just seemed to want affirmation of her deci-
sions, “like she wanted me nodding my head.” Velehradsky tes-
tified that Hartley was the “best organized” technician he had
at the time Stroebele was promoted. Hartley also had excellent
technical skills and experience. But, Velehradsky explained,
“I just don’t know that she would always use that and try to
solve things on her own.” Henn testified that she had never
told Hartley she should act more independently, because Henn
did not mind, and stated that “some of my employees wanted
to call me more, I was okay with that.” She thought Hartley’s
need for reassurance would be more problematic if she were a
supervisor, however.
                             - 887 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              HARTLEY v. METROPOLITAN UTIL. DIST.
                       Cite as 294 Neb. 870

   With regard to Hartley’s talking more than she listens, Henn
testified that during their weekly meetings, Hartley “liked to
finish other people’s sentences. She didn’t always want other of
her coworkers to talk; she’d jump in pretty quick. And if you’re
a supervisor running that meeting, it needs to be a collaborative
effort. And to me that’s really important; that’s how you build
a team.” Velehradsky also observed that Hartley sometimes
had a tendency to “try to dominate” the weekly meetings with
her coworkers. Velehradsky believed that although Hartley had
local, supervisory experience in the drafting section, “she did
not have the communication and listening skills to supervise
others at her current level.”
   Finally, with regard to having a tendency to get “upset”
or that she “blows the situation out of proportion,” Henn and
Velehradsky found Hartley’s reaction to the 2010 performance
appraisal to be unprofessional. The only other incident cited by
Henn and Velehradsky for this evaluation of Hartley’s charac-
ter was an incident that took place in early 2008.
   In that incident, Henn was called away on a family emer-
gency. Henn told her supervisor that she would not be avail-
able, but did not tell her team. Hartley tried to get in touch
with Henn with regard to an important issue that had arisen
in the field, but was unable to do so. Henn acknowledged that
the incident for which Hartley was trying to reach her that day
concerned a “very important” problem, where they had run
into a lot of ground water in a construction project, and a big
change order had to be approved by engineering. Velehradsky
recalled that when Hartley could not reach Henn, Hartley “got
really agitated about it and raised her voice.” Henn testified
that the next day when Hartley saw Henn, Hartley told her she
was really upset. Hartley wanted to know why she could not
reach Henn. Henn “did not appreciate that.”
   As for Stroebele’s being better qualified than the other two
female candidates, Henn described that Chevalier had not
shown that “she has the skills to be a calm, even-keeled super-
visor.” Henn illustrated that “[w]hen Ms. Chevalier receives
                              - 888 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

negative feedback, she chooses to make a very big deal out
of it, involve as many coworkers as possible, and blow the
situation out of proportion.” Henn also described Chevalier as
“having a difficult time staying at her work station and con-
centrating on her job.” She made “too many personal phone
calls, disturbing others in the office . . . . She tends to be away
from her work area and not in the field, instead socializing
with others.” Henn concluded that these behaviors did “not
exhibit good judgment or professionalism, which is critical in
the Supervisor of Field Engineering position.”
   Henn testified that the only reason Meisinger was eliminated
as the best candidate for the position was because she did not
meet the minimum job requirement of having utility locating
experience in the last 5 years.
                           4. Verdict
   At the close of the evidence, MUD moved for a directed
verdict, asserting that Hartley failed to present sufficient evi-
dence that MUD’s stated reasons for hiring Stroebele instead
of Hartley were pretexts for unlawful discrimination. The court
overruled the motion, and the case went to the jury. The jury
returned a verdict in favor of Hartley and awarded her $61,293
in special damages and $50,000 in general damages. MUD’s
motion for a new trial, making similar insufficiency of the
evidence arguments, was overruled. The district court awarded
Hartley $56,800 for attorney fees. MUD appeals.
               III. ASSIGNMENTS OF ERROR
   MUD assigns that the district court (1) abused its discretion
by excluding the testimony of Damian Blackwell and Craig
Johnson, (2) erred in overruling MUD’s motions for directed
verdict and new trial, and (3) abused its discretion by ordering
attorney fees that were unreasonable and unnecessary.
               IV. STANDARD OF REVIEW
  [1,2] A directed verdict is proper only when reasonable
minds cannot differ and can draw but one conclusion from
                                     - 889 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

the evidence, that is, when an issue should be decided as a
matter of law.2 In reviewing that determination, we give the
nonmoving party the benefit of every controverted fact and all
reasonable inferences from the evidence.3
   [3,4] We review a trial court’s ruling on a motion for a new
trial for abuse of discretion.4 A judicial abuse of discretion
exists when the reasons or rulings of a trial judge are clearly
untenable, unfairly depriving a litigant of a substantial right
and denying just results in matters submitted for disposition.5
   [5] A trial court has the discretion to determine the relevancy
and admissibility of evidence, and such determinations will
not be disturbed on appeal unless they constitute an abuse of
that discretion.6
   [6] The amount of attorney fees awarded in an action under
the NFEPA is addressed to the discretion of the trial court,
whose ruling will not be disturbed on appeal in the absence of
an abuse of discretion.7

                       V. ANALYSIS
                   1. Excluded Testimony
   We first address MUD’s assertion that the district court
erred in excluding the testimony of two potential witnesses,
Blackwell and Johnson.

 2	
      Scheele v. Rains, 292 Neb. 974, 874 N.W.2d 867 (2016).
 3	
      Id.
 4	
      Balames v. Ginn, 290 Neb. 682, 861 N.W.2d 684 (2015).
 5	
      Id.
 6	
      Sharkey v. Board of Regents, 260 Neb. 166, 615 N.W.2d 889 (2000),
      abrogated on other grounds, A.W. v. Lancaster Cty. Sch. Dist. 0001, 280
Neb. 205, 784 N.W.2d 907 (2010).
 7	
      See, White v. Kohout, 286 Neb. 700, 839 N.W.2d 252 (2013); Gress v.
      Gress, 271 Neb. 122, 710 N.W.2d 318 (2006); Greenwalt v. Wal-Mart
      Stores, 253 Neb. 32, 567 N.W.2d 560 (1997); Rapp v. Rapp, 252 Neb. 341,
      562 N.W.2d 359 (1997); Airport Inn v. Nebraska Equal Opp. Comm., 217
Neb. 852, 353 N.W.2d 727 (1984).
                                    - 890 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

   During trial, the court had sustained objections by MUD to
evidence Hartley sought to adduce concerning her performance
after the supervisor of field engineering position was filled.
In order to call into question the criticisms of Hartley’s per-
formance that were noted in the 2010 performance appraisal,
Hartley sought to introduce her performance appraisals after
2010 and after her transfer to another department under a
different supervisor. MUD objected on relevance and founda-
tion, noting that the appraisals were for a different position
and that the appraisals were subsequent to the selection for
the supervisor position. The court sustained the objection. It
also sustained MUD’s similar objection to the admission of
a 2011 perform­ance appraisal of Hartley that was conducted
by Velehradsky.
   Blackwell and Johnson were coworkers of Hartley who
would have testified that they observed her “over-speaking and
communicating poorly during weekly team meetings” that took
place after the promotion decision at issue. Consistent with
its ruling excluding proposed testimony by Hartley, the court
excluded the proposed testimony of Blackwell and Johnson on
the ground that it was postpromotional.
   [7] A trial court has the discretion to determine the rel-
evancy and admissibility of evidence, and such determinations
will not be disturbed on appeal unless they constitute an abuse
of that discretion.8 In a civil case, the admission or exclusion
of evidence is not reversible error unless it unfairly prejudiced
a substantial right of the complaining party.9 Because the issue
was Hartley’s relative qualifications for the supervisor of field
engineering promotion, it was not an abuse of discretion for
the court to draw a line at evidence of Hartley’s performance
before that promotional decision was made. And the district
court’s decision, applied to Hartley and MUD alike, did not
unfairly prejudice MUD.

 8	
      Sharkey v. Board of Regents, supra note 6.
 9	
      Moreno v. City of Gering, 293 Neb. 320, 878 N.W.2d 529 (2016).
                                     - 891 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

                   2. Sufficiency of Evidence
   We turn now to MUD’s related assignments of error con-
cerning the denial of its motions for directed verdict and
new trial. As to both these assignments of error, MUD argues
that there was insufficient evidence to support a finding that
MUD’s stated reasons for hiring Stroebele over Hartley were
pretexts for unlawful discrimination.
   The NFEPA states at § 48-1101 that it “is the policy of
[Nebraska] to foster the employment of all employable per-
sons in the state on the basis of merit . . . and to safeguard
their right to obtain and hold employment without discrimi-
nation.” The NFEPA provides at § 48-1104(1), in relevant
part, that “[i]t shall be an unlawful employment practice for
an employer . . . to discriminate against any individual with
respect to compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion,
sex, disability, marital status, or national origin[.]” The NFEPA
is patterned from that part of the Civil Rights Act of 1964
contained in 42 U.S.C. § 2000e et seq. (2012), and it is appro-
priate to look to federal court decisions construing similar and
parent federal legislation.10 In intentional discrimination cases,
liability depends on whether the protected trait actually moti-
vated the employer’s decision and had a determinative influ-
ence on the outcome.11
   Hartley’s claim is one of disparate treatment—a claim
based on an employer’s treating some people less favorably
than others because of their race, color, religion, sex, or
other protected characteristics.12 The three-part burden-shifting

10	
      See Airport Inn v. Nebraska Equal Opp. Comm., supra note 7.
11	
      Hazen Paper Co. v. Biggins, 507 U.S. 604, 113 S. Ct. 1701, 123 L. Ed. 2d
338 (1993).
12	
      See Raytheon Co. v. Hernandez, 540 U.S. 44, 124 S. Ct. 513, 157 L. Ed.
2d 357 (2003).
                                      - 892 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

­framework from McDonnell Douglas Corp. v. Green13 is not
 the exclusive method of proving disparate treatment,14 but
 neither party in this appeal contests that McDonnell Douglas
 Corp. frames our analysis of the sufficiency of the evidence to
 support the jury’s verdict.
    [8,9] The McDonnell Douglas Corp. framework is a pro-
 cedural device of order of proof and production developed
 at a time when discrimination cases were tried to judges.15 It
 is designed to force an employer to reveal information that
 is available only to the employer, i.e., any unstated reasons
 for taking the alleged discriminatory action, as well as any
 discretionary factors underlying its decision.16 At all times in
 an unlawful discrimination case, the ultimate burden of per-
 suasion by a greater weight of the evidence remains with the
 plaintiff.17 A greater weight of the evidence is the equivalent of
 a preponderance of the evidence.18

13	
      McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36
L. Ed. 2d 668 (1973). See, also, Arens v. NEBCO, Inc., 291 Neb. 834,
      870 N.W.2d 1 (2015); Riesen v. Irwin Indus. Tool Co., 272 Neb. 41, 717
N.W.2d 907 (2006).
14	
      See, 1 Barbara T. Lindemann et al., Employment Discrimination Law, ch.
      2, § II.A.1 (5th ed. 2012 & Cum. Supp. 2015); Martin J. Katz, Reclaiming
      McDonnell Douglas, 83 Notre Dame L. Rev. 109 (2007). See, also, e.g.,
      Desert Palace, Inc. v. Costa, 539 U.S. 90, 123 S. Ct. 2148, 156 L. Ed. 2d
84 (2003).
15	
      See St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 113 S. Ct. 2742, 125
L. Ed. 2d 407 (1993).
16	
      Hinton v. Conner, 225 F.R.D. 513 (M.D.N.C. 2005).
17	
      McDonnell Douglas Corp. v. Green, supra note 13. St. Mary’s Honor
      Center v. Hicks, supra note 15 (clarifying that McDonnell Douglas Corp.,
      supra note 13, allocates burden of production and order for presentation
      of evidence; ultimate burden of persuasion, however, rests on plaintiff);
      Billingsley v. BFM Liquor Mgmt., 264 Neb. 56, 645 N.W.2d 791 (2002);
      Humphrey v. Nebraska Public Power Dist., 243 Neb. 872, 503 N.W.2d 211
      (1993) (quoting Allen v. AT&T Technologies, 228 Neb. 503, 423 N.W.2d
424 (1988)).
18	
      Flores v. Flores-Guerrero, 290 Neb. 248, 859 N.W.2d 578 (2015).
                                     - 893 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

   [10] Under McDonnell Douglas Corp., first the plaintiff has
the burden of proving a prima facie case of discrimination.19
A prima facie case of discrimination in a failure-to-promote
claim consists of demonstrating (1) the employee is a mem-
ber of a protected group, (2) the employee was qualified
and applied for a promotion to an available position, (3) the
employee was rejected, and (4) a similarly situated employee,
not part of the protected group, was promoted instead.20 A
plaintiff need not prove his or her relative qualifications to
meet the prima facie burden.21
   [11] The plaintiff’s prima facie case eliminates the most
likely legitimate explanations for the employer’s adverse
action, such as lack of qualifications and the absence of a job
opening.22 “Once that has been done, an inference arises that
an employer subjected a protected class member to an adverse
employment action more likely than not because of the consid-
eration of impermissible factors.”23
   [12] Once the plaintiff has established a prima facie case
of discrimination, the burden of production shifts to the
employer to rebut the prima facie case by producing “clear
and reasonably specific”24 admissible evidence that would
support a finding that unlawful discrimination was not the
cause of the employment action.25 When the employer articu-
lates a legitimate, nondiscriminatory reason for the decision,
raising a genuine issue of fact as to whether it discriminated

19	
      McDonnell Douglas Corp. v. Green, supra note 13. See, also, St. Mary’s
      Honor Center v. Hicks, supra note 15.
20	
      See Allen v. Tobacco Superstore, Inc., 475 F.3d 931 (8th Cir. 2007).
21	
      See Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011).
22	
      See 1 Lindemann et al., supra note 14, ch. 2, § II.A.2.
23	
      Id. at 2-24 to 2-25.
24	
      Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 258, 101 S.
      Ct. 1089, 67 L. Ed. 2d 207 (1981).
25	
      Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122 S. Ct. 992, 152 L. Ed. 2d
1 (2002); St. Mary’s Honor Center v. Hicks, supra note 15.
                                    - 894 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

against the employee, the employer’s burden of production
created by the employee’s prima facie case is satisfied and
drops from the case.26
   [13] After the employer has presented a sufficient, neutral
explanation for its decision, the question is whether there is
sufficient evidence from which a jury could conclude that the
employer made its decision based on the employee’s protected
characteristic, despite the employer’s proffered explanation.27
At this stage, the employee “must be afforded the ‘oppor-
tunity to prove by a preponderance of the evidence that the
legitimate reasons offered by the defendant were not its true
reasons, but were a pretext for discrimination.’”28 “That is,
the plaintiff may attempt to establish that he was the victim
of intentional discrimination ‘by showing that the employer’s
proffered explanation is unworthy of credence.’”29
   On the issue of whether the employer’s explanation is pre-
textual, the trier of fact may still consider the evidence estab-
lishing the plaintiff’s prima facie case and inferences properly
drawn therefrom, even though “the presumption of discrimi-
nation ‘drops out of the picture’ once the defendant meets its
burden of production.”30 It is permissible for the trier of fact
to infer the ultimate fact of unlawful discrimination from the
same evidence that would allow the trier of fact to disbelieve
the defendant’s stated legitimate, nondiscriminatory reason for
its decision.31
   Of course, rejection of the employer’s asserted reasons
for its actions does not, standing alone, mandate judgment
for the plaintiff as a matter of law, because it does not

26	
      See Riesen v. Irwin Indus. Tool Co., supra note 13.
27	
      See Raytheon Co. v. Hernandez, supra note 12.
28	
      Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143, 120 S.
      Ct. 2097, 147 L. Ed. 2d 105 (2000).
29	
      Id.
30	
      Id.
31	
      Reeves v. Sanderson Plumbing Products, Inc., supra note 28.
                                     - 895 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

necessarily establish that the real reason was unlawful dis-
crimination.32 But proof that the defendant’s explanation is
unworthy of credence can be “quite persuasive” evidence of
intentional discrimination.33 The trier of fact can infer that
“the employer is dissembling to cover up a discriminatory
purpose.”34 And “once the employer’s justification has been
eliminated, discrimination may well be the most likely alterna-
tive explanation.”35
   [14] “Whether judgment as a matter of law is appropriate
in any particular case will depend on a number of factors,”36
and courts “should not ‘“treat discrimination differently from
other ultimate questions of fact.”’”37 The McDonnell Douglas
Corp. methodology was “‘“never intended to be rigid, mecha-
nized, or ritualistic.”’”38 No matter what test or order of proof
is adopted, all relevant direct and circumstantial evidence is
considered in its totality in determining whether judgment as
a matter of law is warranted in an action alleging unlawful
discrimination.39 “‘[T]he ultimate question [is] discrimination
vel non.’”40
   MUD conceded that Hartley had made a prima facie case
of discrimination. And MUD produced clear and reasonably
specific admissible evidence that could support a finding that
unlawful discrimination was not the cause of the employment
action and that, rather, it promoted Stroebele over Hartley
because Stroebele was the better qualified candidate. The

32	
      See St. Mary’s Honor Center v. Hicks, supra note 15.
33	
      Reeves v. Sanderson Plumbing Products, Inc., supra note 28, 530 U.S. at
      147.
34	
      Id.
35	
      Id.
36	
      Id., 530 U.S. at 148.
37	
      Id.
38	
      St. Mary’s Honor Center v. Hicks, supra note 15, 509 U.S. at 519.
39	
      See Orton-Bell v. Indiana, 759 F.3d 768 (7th Cir. 2014).
40	
      St. Mary’s Honor Center v. Hicks, supra note 15, 509 U.S. at 518.
                                     - 896 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

issue is whether there was sufficient evidence to sustain the
jury’s implicit finding that this proffered reason was a pretext
for unlawful discrimination.
   MUD argues that the jury could not reasonably find its stated
reason for the employment decision was a pretext, because
Hartley admitted that certain events occurred, which Henn
cited as supporting her ultimate conclusion that Hartley was
less qualified than Stroebele. MUD explains, “Hartley did not
refute either the 2008 event or Ms. Hartley’s complaints and
struggles with utility locating.”41 Without citing to precedent,
MUD argues that Hartley “cannot, as a matter of law, admit
two of the reasons MUD has given for the adverse employment
decision and then still state the true reason is impermissible.”42
We disagree.
   First, in Hartley’s testimony, she did not admit to the 2008
incident and she denied struggling with utility locating. Hartley
presented evidence that although she mentioned to Henn that
she did not think it was a good idea to have field engineers
locate, Hartley located in a competent manner without con-
tinual complaint. And Hartley presented evidence contradicting
other proffered reasons upon which Henn said her decision was
based. Hartley presented evidence that she did not interrupt
others or have communication difficulties with her coworkers.
Hartley presented evidence that given the complexity of the
projects to which she was assigned, she did not contact her
supervisor more than was necessary.
   More to the point, MUD’s argument confuses the falsity of
an occurrence cited in support of the employer’s action with
the falsity of the employer’s statement that the proffered non-
discriminatory reason actually motivated the employer. “If the
stated reason for the challenged action did not motivate the
action, then it was indeed pretextual.”43 The employee need

41	
      Brief for appellant at 26.
42	
      Id.
43	
      Forrester v. Rauland-Borg Corp., 453 F.3d 416, 417 (7th Cir. 2006).
                                      - 897 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                     HARTLEY v. METROPOLITAN UTIL. DIST.
                              Cite as 294 Neb. 870

not show that the proffered explanation had no basis in fact
and was only “conjured out of thin air.”44
   The employee may demonstrate pretext either by show-
ing that the employer’s explanation is unworthy of credence,
because it has no basis in fact, or by persuading the court
that a prohibited reason more likely motivated the employer.45
The specific evidence presented to demonstrate discrimina-
tory animus may vary, and its sufficiency will be consid-
ered as a whole.46 The plaintiff may, for instance, demon-
strate pretext by showing that (1) the employer’s proffered
reasons had no basis in fact, (2) the employer’s proffered
reasons were against the employer’s policy or practice or
involved other procedural irregularities,47 (3) the employer’s
proffered reasons have changed substantially over time or
are inconsistent,48 (4) the plaintiff was the better qualified
applicant,49 (5) the plaintiff had a laudable prior work history,50
(6) there was a sharp decline in the plaintiff’s performance
evaluations near the time of the employer’s contested action,51

44	
      Ridout v. JBS USA, LLC, 716 F.3d 1079, 1084 (8th Cir. 2013). See, also,
      Erickson v. Farmland Industries, Inc., 271 F.3d 718 (8th Cir. 2001).
45	
      Cox v. First Nat. Bank, 792 F.3d 936 (8th Cir. 2015).
46	
      See, e.g., Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328 (8th Cir.
      1996).
47	
      See, Ridout v. JBS USA, LLC, supra note 44; Rudin v. Lincoln Land
      Community College, 420 F.3d 712 (7th Cir. 2005).
48	
      See, Hitchcock v. Angel Corps, Inc., 718 F.3d 733 (7th Cir. 2013); Jones
      v. National American University, 608 F.3d 1039 (8th Cir. 2010); Graham
      v. Long Island R.R., 230 F.3d 34 (2d Cir. 2000); Morgan v. Hilti, Inc., 108
F.3d 1319 (10th Cir. 1997).
49	
      See Ash v. Tyson Foods, Inc., 546 U.S. 454, 126 S. Ct. 1195, 163 L. Ed.
2d 1053 (2006).
50	
      Spengler v. Worthington Cylinders, 615 F.3d 481 (6th Cir. 2010); Lewis
      v. Heartland Inns of America, L.L.C., 591 F.3d 1033 (8th Cir. 2010); 1
      Lindemann et al., supra note 14.
51	
      See, Barber v. C1 Truck Driver Training, LLC, 656 F.3d 782 (8th Cir.
      (2011); Davis v. Fleming Companies, Inc., 55 F.3d 1369 (8th Cir. 1995),
      abrogated on other grounds, Torgerson v. City of Rochester, supra note 21.
                                      - 898 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

(7) the d­ ecisionmaker “‘overplayed’” the chosen applicant’s
strengths,52 (8) the decisionmaker made statements expressing
a discriminatory attitude,53 (9) statistical analysis demonstrat-
ing a pattern and practice of discrimination,54 (10) compara-
tive evidence that similarly situated persons in a nonprotected
class were treated more favorably,55 and (11) prior instances
of disparate treatment of the plaintiff by the defendant in
other contexts.56
   [15] Hartley argues that she presented circumstantial evi-
dence of unlawful discrimination primarily through evidence
that she was better qualified for the promotion than Stroebele.
Where the employer contends that the selected candidate was
more qualified for the position than the plaintiff, a comparative
analysis of the qualifications is relevant to determine whether
there is reason to disbelieve the employer’s proffered reason
for its employment decision.57
   We agree that Hartley presented sufficient evidence upon
which the jury could find she was the best qualified candidate
for the promotion. Hartley had worked at MUD almost twice
as long as Stroebele, and she had worked in the supervisory

52	
      1 Lindemann et al., supra note 14, ch. 2, § II.C.7 at 2-101. Accord Dennis
      v. Columbia Colleton Medical Center, Inc., 290 F.3d 639 (4th Cir. 2002).
53	
      Erickson v. Farmland Industries, Inc., supra note 44.
54	
      See, Lujan v. Franklin County Bd. of Educ., 766 F.2d 917 (6th Cir. 1985);
      Plemer v. Parsons-Gilbane, 713 F.2d 1127 (5th Cir. 1983); Lincoln County
      Sheriff ’s Office v. Horne, 228 Neb. 473, 423 N.W.2d 412 (1988); Life
      Technologies Corp. v. Superior Court, 197 Cal. App. 4th 640, 130 Cal.
      Rptr. 3d 80 (2011); Dumont v. City of Seattle, 148 Wash. App. 850, 200
P.3d 764 (2009).
55	
      McDonnell Douglas Corp. v. Green, supra note 13; Conward v. Cambridge
      School Committee, 171 F.3d 12 (1st Cir. 1999); Lincoln County Sheriff ’s
      Office v. Horne, supra note 54; Dumont v. City of Seattle, supra note 54.
56	
      See, McDonnell Douglas Corp. v. Green, supra note 13; Uffelman v. Lone
      Star Steel Co., 863 F.2d 404 (5th Cir. 1989); 1 Lindemann et al., supra
      note 14, ch. 2, § II.C.7.
57	
      Chock v. Northwest Airlines, Inc., 113 F.3d 861 (8th Cir. 1997), abrogated
      on other grounds, Torgerson v. City of Rochester, supra note 21.
                              - 899 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
               HARTLEY v. METROPOLITAN UTIL. DIST.
                        Cite as 294 Neb. 870

position of senior engineering technician for 16 years. She
trained Stroebele, who had held that position for only 5 years.
Hartley excelled at the job of locating, deemed so essential
by Henn, inasmuch as she had no chargeable hits in the last
5 years. In contrast, Stroebele had two chargeable hits in the
last 31⁄2 years. Hartley had a 4-year degree in a field related to
engineering. It was disputed whether Stroebele even met the
minimum education requirements for the position of supervi-
sor of field engineering. Other than Henn’s complaints about
Hartley’s emotionality, neediness, and tendency to interrupt
when others were speaking—about which there was contradic-
tory evidence—there was no dispute that Hartley was anything
other than extremely competent at performing her job.
   Hartley also presented evidence from which the jury could
reasonably infer that each of the other female applicants for
the promotion to supervisor of field engineering was better
qualified than Stroebele. In light of coworker testimony and
the similarities in the proffered personality deficiencies, the
jury could have disbelieved Henn’s statement that Chevalier
was less qualified than Stroebele. The jury could have found
Chevalier was better qualified than Stroebele due to her supe-
rior experience, performance, and education. The jury could
have also found that Meisinger was better qualified than
Stroebele, because her only alleged deficiency was not having
recent electronic locating experience.
   Relatedly, the jury could have found upon the evidence
presented that there were procedural irregularities that called
into question Henn’s motivation. The evidence was disputed
as to whether recent electronic locating was a legitimate
minimum qualification criterion for the promotion. And Henn
rejected Meisinger’s offer to become certified in electronic
locating, while later saying Meisinger’s inability to electroni-
cally locate was the only reason she was not better qualified
than Stroebele. The timing of performance appraisals was
also unusual. The jury could have inferred that the sudden
appraisals of the applicants for the promotion was a means
of creating a paper trail to cover up Henn’s discriminatory
                                    - 900 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
                   HARTLEY v. METROPOLITAN UTIL. DIST.
                            Cite as 294 Neb. 870

d­ ecision, rather than simply a response to the memorandum
 from human resources.
    Likewise, the jury could have inferred that Henn’s reasons
 for her decision were pretext for unlawful discrimination when
 the 2010 appraisal departed so dramatically from so many
 years of prior, laudable appraisals. At the same time, the jury
 could have inferred that Stroebele’s appraisal overplayed his
 strengths. Though Henn did not personally write Hartley’s
 appraisal, the jury could have reasonably inferred she influ-
 enced it.
    The jury could have inferred discriminatory hostility from
 the manner in which Hartley described being presented with
 the 2010 appraisal and the response to her complaints.
    Lastly, the jury could have inferred dissembling from the
 factual inaccuracies and exaggerations stated by Henn to
 human resources to justify her decision that Hartley was less
 qualified than Stroebele. Only at trial did Henn clarify that
 Hartley was actually technically competent at locating, that
 her alleged heightened emotionality “[o]n a regular basis” was
 supported by only two incidents, and that her cited inabil-
 ity to handle complex projects was really just her need for
 reassurance.
    If there is any evidence that will sustain a finding for the
 party against whom a motion for judgment as a matter of law
 is made, we may not second guess the jury’s determination.58
 Viewing the evidence as a whole and in a light most favorable
 to Hartley, we find that there was sufficient evidence to sup-
 port a reasonable inference that MUD’s promotional decision
 was because of Hartley’s gender. Therefore, the court did not
 err in overruling MUD’s motion for a general directed verdict
 or its related motion for a new trial.
                       3. Attorney Fees
   We turn lastly to MUD’s assignment of error concerning
the attorney fees that were awarded under § 48-1119(4). As

58	
      See McLaughlin v. Hellbusch, 256 Neb. 615, 591 N.W.2d 569 (1999).
                                      - 901 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                    HARTLEY v. METROPOLITAN UTIL. DIST.
                             Cite as 294 Neb. 870

in other actions authorizing an award of attorney fees, the
amount of the fees awarded in an action under the NFEPA
is addressed to the discretion of the trial court, whose ruling
will not be disturbed on appeal in the absence of an abuse
of discretion.59
   MUD asserts that the district court abused its discretion in
the amount of the fees awarded. MUD states that Hartley’s
attorney billed at her attorney rate for nonlawyer adminis-
trative or paralegal tasks, billed 3 hours in brief prepara-
tion that had already been done on another case, billed 2.75
hours preparing jury instructions that were simply model jury
instructions, and generally provided insufficient detail in her
itemization of $9,556.25 in fees. MUD asserts that a second
attorney’s involvement in the case was unknown, and “any
and all invoicing done by him is wholly unnecessary and
excessive.”60
   We find upon our review of the record that both Hartley’s
attorneys submitted to the district court a detailed itemization
of their fees. Hartley’s primary attorney explained that she
did not have staff to complete all the administrative functions
for her and that she did not charge separately any postage,
telephone, faxing, or photocopying. Those were built into her
hourly rate. The district court did not abuse its discretion in
evaluating the amount of attorney fees to be awarded.
                     VI. CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
district court.
                                                A ffirmed.

59	
      See cases cited supra note 7.
60	
      Brief for appellant at 32.